department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc postf-155130-01 cc psi internal_revenue_service national_office legal advice memorandum for associate area_counsel lmsb cc lm rfph chi from subject associate chief_counsel passthroughs and special industries cc psi credit_for_increasing_research_activities under sec_41 of the internal_revenue_code this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer date date date tin issues whether taxpayer a domestic_corporation and its majority-owned foreign subsidiaries should be treated as a single_taxpayer under sec_41 sec_41 and sec_1563 as members of the same controlled_group_of_corporations if the foreign subsidiaries were excluded members of that controlled_group_of_corporations under sec_1563 whether taxpayer should exclude the sales to its foreign subsidiaries when computing gross_receipts for purposes of determining its base_amount under sec_41 conclusions taxpayer a domestic_corporation and its majority-owned foreign subsidiaries should be treated as a single_taxpayer under sec_41 sec_41 and sec_1563 because they were members of the same controlled_group_of_corporations postf-155130-01 even if the foreign subsidiaries were excluded members of that controlled_group_of_corporations given the particular facts and circumstances of this case taxpayer should exclude the sales to its majority-owned foreign subsidiaries when computing gross_receipts for purposes of determining its base_amount under sec_41 for the years at issue taxpayer should consistently exclude such sales from gross_receipts for purposes of both the fixed-base percentage and the average annual gross_receipts for the four taxable years preceding the credit_year facts taxpayer is a domestic_corporation taxpayer owned more than fifty percent of certain foreign subsidiaries for purposes of sec_1563 taxpayer performed research taxpayer however did not perform research for or on behalf of the foreign subsidiaries nor did the foreign subsidiaries perform research for or on behalf of taxpayer in addition to research taxpayer manufactured product and sold some of that product to the foreign subsidiaries the foreign subsidiaries did not have gross_receipts that were effectively connected with the conduct_of_a_trade_or_business within the united_states in its income_tax returns for date date and date taxpayer included all sales to the foreign subsidiaries in its gross_receipts for purposes of determining the average annual gross_receipts and the aggregate gross_receipts under sec_41 taxpayer later increased the amount of its credit and filed an informal claim_for_refund in computing the base_amount and determining the increased amount of its credit for the three years taxpayer excluded all sales to its foreign subsidiaries in its gross_receipts and all of the foreign subsidiaries’ gross_receipts law and analysis i foreign members of a controlled_group_of_corporations and single_taxpayer treatment sec_41 provides a non-refundable income_tax_credit for qualified_research_expenses paid_or_incurred by a taxpayer during the taxable_year under the general_rule the research_credit is equal to the sum of twenty percent of the excess if any of the taxpayer’s qualified_research_expenses for the taxable_year over its base_amount and twenty percent of the taxpayer’s basic_research expenses sec_41 the base_amount is computed by multiplying the taxpayer’s fixed- base percentage by its average annual gross_receipts for the four taxable_year sec_1 this chief_counsel_advice addresses issues related only to the computation of the research_credit under sec_41 we express or imply no opinion as to whether taxpayer has satisfied the requirements for qualified_research under sec_41 and d postf-155130-01 preceding the taxable_year for which the credit is being determined sec_41 a taxpayer’s fixed-base percentage is the percentage that the aggregate qualified_research_expenses of the taxpayer for taxable years beginning after date and before date is of the aggregate gross_receipts of the taxpayer for such taxable years sec_41 sec_1 c defines gross_receipts as the total amount as determined under the taxpayer’s method_of_accounting derived by the taxpayer from all its activities and from all sources eg revenues derived from the sale of inventory before reduction for cost_of_goods_sold sec_41 provides that aggregation of expenditures - a controlled_group_of_corporations - in determining the amount of the credit under this section - i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by this section to each such member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit prop sec_1_41-8 provides that in determining the amount of research_credit allowed with respect to a trade_or_business that at the end of its taxable_year is a member of a controlled_group_of_corporations all members of the group are treated as a single_taxpayer sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that more than percent shall be substituted for at least percent each place it appears in sec_1563 sec_1563 provides that a controlled_group_of_corporations includes a parent-subsidiary_controlled_group a parent-subsidiary_controlled_group is sec_1_41-3 was amended by t d and is applicable for taxable years beginning on or after date the service and treasury have reconsidered t d and on date issued new proposed_regulations f_r big_number i r b see notice_2001_19 the new proposed_regulations retain the definition of gross_receipts contained in sec_1_41-3 of t d prop sec_1_41-8 refers to the proposed amendments to the income_tax regulations relating to the aggregation and allocation of the research_credit published in the federal_register on date see f_r postf-155130-01 one or more chains of corporations connected through stock ownership with a common parent_corporation if - a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations id sec_1561 imposes limitations on certain multiple tax benefits for component members of a controlled_group_of_corporations sec_1563 defines a controlled_group and sec_1563 defines a component_member of that controlled_group under sec_1563 a component_member is a member that is not treated as an excluded_member under sec_1563 sec_1563 provides that a corporation which is a member of a controlled_group_of_corporations on december of any taxable_year shall be treated as an excluded_member of such group for the taxable_year including such december if such corporation is a foreign_corporation subject_to tax under sec_881 for such taxable_year sec_881 imposes a tax on the income of foreign_corporations to the extent the amount received is not effectively connected with the conduct_of_a_trade_or_business in the united_states in this case taxpayer and its foreign subsidiaries were members of the same controlled_group_of_corporations because taxpayer owned more than fifty percent of the foreign subsidiaries for purposes of sec_1563 moreover the foreign subsidiaries were excluded members and therefore not component members of the controlled_group because they did not have income effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_1563 the fact that the foreign subsidiaries were not component members of the controlled_group_of_corporations under sec_1563 does not prevent the foreign subsidiaries from being members of the controlled_group under sec_1563 the term component_member for purposes of sec_1563 merely defines a particular type of member a controlled_group may include corporations that are component members and corporations that are excluded members and therefore not component members sec_1563 a corporation may be a member of a controlled_group for purposes of sec_1563 but may not be a component_member for purposes of sec_1561 postf-155130-01 this conclusion is consistent with the language in sec_41 in defining controlled_group sec_41 refers to the meaning of controlled_group under sec_1563 sec_41 does not refer to the component_member provisions under sec_1563 therefore sec_41 and f should be construed to apply to a controlled_group that may include a foreign_corporation even though the foreign_corporation may not be a component_member as so construed we conclude that the majority-owned foreign subsidiaries in this case should be viewed as members of the same controlled_group_of_corporations under sec_41 and sec_1563 as members of the same controlled_group taxpayer and its foreign subsidiaries should be treated as a single_taxpayer for purposes of determining the amount of the research_credit sec_41 ii gross_receipts and intra-group transactions the aggregation of expenditures provisions in sec_41 were originally enacted and designated sec_44f by the economic_recovery_tax_act_of_1981 pub_l_no sec_221 95_stat_172 sec_44f was redesignated sec_30 by the deficit_reduction_act_of_1984 pub_l_no sec_471 98_stat_494 sec_30 was amended and redesignated sec_41 by the tax_reform_act_of_1986 pub_l_no 100_stat_2085 sec_44f provided as follows aggregation of expenditures - a controlled_group_of_corporations - in determining the amount of the credit under this section - i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by this section to each such member shall be its proportionate share of the increase in qualified_research_expenses giving rise to the credit when congress enacted sec_44f the calculation of the research_credit did not involve gross_receipts instead the focus was on expenditures sec_44f allowed a credit against the tax imposed for the taxable_year in an amount equal to percent of the excess if any of the qualified_research_expenses for the taxable_year over the base_period_research_expenses sec_44f defined base_period_research_expenses as the average of the qualified_research_expenses for each year in the base_period sec_44f defined base_period as the taxable years immediately preceding the taxable_year for which the determination is being made postf-155130-01 accordingly in enacting sec_44f congress sought to prevent the manipulation of only expenditures within a controlled_group h_r rep no pincite congress provided that to ensure that the new credit will be allowed only for actual increases in research expenditures the provision includes rules under which research expenditures of the taxpayer are aggregated with research expenditures of other persons for purposes of computing any allowable credit these rules are intended to prevent artificial increases in research expenditures by shifting expenditures among commonly controlled or otherwise related_persons under the provision all qualified_research expenditures of all corporations that are members of a controlled_group_of_corporations are treated as if made by one taxpayer any research_credit earned by a controlled_group computed pursuant to this aggregation rule is to be apportioned among members of the group on the basis of their proportionate share of the increase in aggregate qualified_research expenditures giving rise to the credit id pincite in the service and treasury issued regulations for determining the amount of the research_credit for a controlled_group_of_corporations see sec_1_41-8 t d consistent with congressional purpose sec_1 e provided rules intended to prevent the shifting of expenditures between members of a controlled_group sec_1_41-8 provided the general_rule that b ecause all members of a group under common_control are treated as a single_taxpayer for purposes of determining the research_credit transfers between members of the group are generally disregarded sec_1_41-8 - provided clarifying rules on how controlled groups should treat specific types of intra-group transfers which generate expenditures such as in-house_research_expenses and contract_research_expenses sec_1_41-8 applied only to expenditures because at the time the regulations were issued the calculation of the research_credit did not involve gross_receipts in the omnibus budget reconciliation act of pub_l_no 103_stat_2106 congress changed the calculation of the research_credit making gross_receipts an integral factor in determining the amount of the credit for taxable years beginning after date see sec_41 c and c a there is no indication in the legislative_history that congress intended for a controlled_group_of_corporations to disregard automatically all intra-group sales when computing gross_receipts h_r rep no 101st cong 1st sess to the contrary congress specifically indicated what gross_receipts should be disregarded for purposes of determining the base_amount under sec_41 when it enacted sec_41 sec_41 provides that postf-155130-01 in the case of a foreign_corporation there shall be taken into account only gross_receipts which are effectively connected with the conduct_of_a_trade_or_business within the united_states in sec_1_41-8 was amended and renumbered by t d as sec_1_41-6 unlike other provisions of sec_1_41-6 however sec_1_41-6 was not amended to reflect the effect of gross_receipts on the research_credit the language in sec_1_41-6 remains unchanged from that of former sec_1_41-8 accordingly sec_1_41-6 should continue to be interpreted as it was interpreted prior to the insertion of gross_receipts into the calculation of the research_credit section e requires a controlled_group_of_corporations to disregard generally intra-group transfers with respect to research expenditures sec_1_41-6 does not allow a controlled_group_of_corporations to disregard automatically all intra-group sales when computing gross_receipts for purposes of determining the base_amount under sec_41 prop sec_1_41-8 relating to the aggregation and allocation of the research_credit provides guidance on how a controlled_group_of_corporations should compute its research_credit of relevance when a controlled_group computes its base_amount the controlled_group must aggregate each member’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four years preceding the credit_year id whether a controlled_group_of_corporations may disregard intra-group sales when computing aggregate gross_receipts for purposes of determining the base_amount under sec_41 will depend on the particular facts and circumstances of the controlled_group we have determined that given the particular facts and circumstances of this case that taxpayer may exclude the sales to its foreign subsidiaries for purposes of determining its base_amount under sec_41 for the years at issue taxpayer should consistently exclude such sales from gross_receipts for purposes of both the fixed-base percentage and the average annual gross_receipts for the four taxable years preceding the credit_year case development hazards and other considerations postf-155130-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel passthroughs and special industries leslie h finlow chief branch associate chief_counsel passthroughs and special industries
